DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
This office action is in response to the RCE noted above.
Claims 1, 5-8 & 24-36, 38-41 are pending. 
The Restriction Requirement mailed March 16, 2021 is hereby withdrawn in light of the recent claim amendment. 
Claims 1, 5-8 & 24-36, 38-41 have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1, 5-8, 24-26 &  33-40 are directed to the series of steps for generating managing and displaying personalized metadata for media items, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people.

The limitations that set forth the abstract idea are:
receiving, by a giftor […], a selection of at least one media item for inclusion in a personalized media album from a first user account; 
receiving, by the giftor […], personalized metadata in at least one personalized metadata field associated with the at least media item for inclusion in the personalized media album; 
receiving, at a giftee […], the personalized media album, the personalized media album including the at least one media item, the personalized metadata associated with the at least one media item, and playback instructions including instructions for display of the personalized metadata, and 


Additionally, the examiner notes that creating a gift card with personalized messages/metadata and displaying/showing the gift card to the recipient can be performed manually (using a pen/paper) without the use of a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
giftor, giftee computing device
displaying personalized data instead of publisher’s data
Additionally, the specification at ¶¶ [0027], [0028] indicates that the computing device is a general purpose computer.
The computing device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of, for example,  receiving , generating and displaying metadata. Generic computers 
The examiner further notes that that the displaying, using a computing device, personalized metadata instead of publisher’s data is also an extra solution activity that’s does not transform the abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further include generic computer functions such as:
Presenting second identification information before playing the media item and presenting first identification information after playing the media item,
Identify media items by second identification until play of the media item, 
Restriction playback of the media items to a specific order, and 
Preventing skipping/fast forward/rewinding during playback of the media items, and
Sorting & playing media items. 
Receiving input and submissions through forms, 
Provide and transmit notifications regarding gifted media files. Upon acceptance, and 
Incorporating/associating media files into user’s account  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 25, 26, 27-36 & 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al (US 20090048940 Al) (“Hill”) in view of 
Yokota et al (US 20060136253 A1) (“Yokota”)

As to claims 1, 27 & 33, Ashby discloses:  
receiving, by a giftor computing device (client system 112), a selection of at least one media item (e.g. photo/song) for inclusion in a personalized media album (e-card/gift) from a first user account ((¶ [0025], [0036], [0037]; figs. 9, 12 ); 

receiving, at a giftee computing device (client system 114, recipient user), the personalized media album, the personalized media album including the at least one media item the personalized metadata associated with the at least one media item, and playback instructions (access restrictions for controlling access)  including instructions for display of the personalized metadata e.g. (displaying the personalized message shown in fig. 12) (¶¶ [0039], [0041], [0042]; figs. 12, 13); 
displaying, by the giftee computing device, the at least media item included in the personalized media album according to the playback instructions  (¶ [0042], fig. 12, …the recipient enters the code provided to them in the e-greeting and a link for downloading the gift item is presented to the recipient. Host system 102 may employ digital rights management techniques for controlling access to content that may be protected by copyright, licensing, etc.), 

Hill does not expressly discloses wherein the personalized metadata associated with the personalized media file is displayed instead of publisher metadata for the at least one media item. 
Yokota, however, discloses wherein the personalized metadata (anonymous identifiers)  associated with the personalized medical records is displayed instead of 
It would have been obvious to a person of ordinary skill in the art to modify Ashby’s teachings to include the function of displaying non-publishers data such as anonymized data, as discloses by Yokota, to ensure privacy and security of data records thereby enhancing user’s experience (Yokota: ¶ [0008]).    

As to claims 25 & 39, Hill/ Yokota discloses as shown above. 
Hill further discloses wherein the playback instructions of further include one or more instructions for playback of the at least one media items in the personalized media album (¶¶ [0026], [0034], [0039],  [0042],…host system 102 may employ digital rights management techniques for controlling access to content that may be protected by copyright, licensing, etc.) 

As to claims 26 & 40, Hill/ Yokota discloses as shown above. 
Hill further discloses wherein  playing the at least one personalized media file of the personalized media album according to the playback instructions (¶¶ [0026], [0034], [0039],  [0042],…host system 102 may employ digital rights management techniques for controlling access to content that may be protected by copyright, licensing, etc.). 

As to claim 28, Hill/ Yokota discloses as shown above. 
Hill further discloses prior to the receiving the selection of the at least one media item for in the personalized media album, receive input requested to create a 

As to claim 29, Hill/ Yokota discloses as shown above. 
Hill further discloses accessing at least one master media file for each of the at least one media item included in the personalized media album; creating at least one personalized metadata file including the personalized metadata for that at least one media file; and generating at least one personalized media file from the at least one master file and the at least one personalized metadata file (¶¶ [0034]-[0037]; fig. 2 & related text).

As to claim 30, Hill/ Yokota discloses as shown above. 
Hill further discloses provide a notification to the second giftee computing device of the a second user account to notify the second user account of the personalized media album; and transmit the at least one media item of the personalized media album to the giftee computing device of the second user account (¶¶ [0040]- [0042]). 

As to claim 31, Hill/ Yokota discloses as shown above. 
Hill further discloses request an indication of acceptance, denial or regifting of the personalized media album from the second user account (e.g. entering the code is a form of acceptance), wherein the at least one personalized media file of the 

As to claim 32, Hill/ Yokota discloses as shown above. 
Hill further discloses incorporate the at least one personalized media files into a media library of the second user account, wherein the personalized media files appear in the second user account with the personalized metadata (¶¶ [0040]- [0042]). 

As to claims 41, Hill/ Yokota/ Bilinski discloses as shown above. 
Hill further discloses:
generate, by the giftor computing device, a personalization file associated with the personalized media album, the personalization file including the personalized metadata (personalized text message/caption)  (¶ [0041], [0042]; fig. 9) and a set of playback instructions access restrictions for controlling access)  for each media item of the personalized media album (displaying the personalized message shown in fig. 12) (¶¶ [0039], [0041], [0042]; figs. 12, 13), 
[…] thereby personalizing the at least one media item that is part of the personalized media album (¶¶ [0039], [0041], [0042]; figs. 12, 13); and 
communicate, by the giftor computing device, the personalized media album to a giftee computing device of a second user account (¶¶ [0039], [0041], [0042]; figs. 12, 13).

Hill does not expressly discloses wherein the personalized metadata is viewable in place of publisher metadata for the at least one media item. 
Yokota, however, discloses wherein the personalized metadata (anonymous identifiers)  is viewable in place of publisher metadata (identifiers) for the at least one media item (¶¶ [0237], [0245]-[0249]).
 
It would have been obvious to a person of ordinary skill in the art to modify Hiil’s teachings to include the function of displaying anonymized data instead of personal identifying information, as discloses by Yokota, to ensure privacy and security of data records thereby enhancing user’s experience (Yokota: ¶ [0008]).    

Claim 5, 24, 34 & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Yokota  and further in view of Bilinski (US 20140114966 Al) (“Bilinski”). 
	
As to claims 5 & 34, Hill/ Yokota discloses as shown above. 
Hilld oes not expressly discloses determining, by the computing device, whether the playback instructions include restricting playback of the plurality of media items in the personalized media album to a specific order; and playing the plurality of media items in the personalized media album according to the specific order according to the playback instructions.



It would have been obvious to a person of ordinary skill in the art to modify Hill’s DRM/access restrictions to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claims 24 & 38, Hill/ Yokota discloses as shown above. 
Hill does not disclose sorting, by a media player of the computing device, contents of the personalized media album within a media library of the computing device according to the personalized metadata.

Bilinski, however, discloses sorting, by a media player of the computing device, contents of the personalized media album within a media library of the computing device according to the personalized metadata (¶¶ [0038], [0043]). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify Hill’s  playback features to include the functions of sorting media items based on .  

Claims 6-8 & 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Yokota  in view of Bilinski  and further in view of Conley et al. (U.S. 20090171715 A1) (“Conley”).

As to claims 6 & 35, Hill/ Yokota/ Bilinski discloses as shown above. 
Hill does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing skipping a media item during playback.

Conley, however, disclose herein playing the plurality of media items according to the specific order comprises: preventing skipping a media item during playback (¶¶ [0048], [0057]).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Hill’s playback features to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Hill’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claims 7 & 36, Hill/ Yokota/ Bilinski discloses as shown above. 
Hill does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing fast forwarding a media item during playback.

Conley, however, disclose wherein playing the plurality of media items according to the specific order comprises: preventing fast forwarding a media item during playback (¶¶ [0048], [0057]).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Hill’s playback features to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Hill’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claim 8, Hill/ Yokota/ Bilinski discloses as shown above. 
Hill does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing rewinding a media item during playback.



Therefore, it would have been obvious to one of ordinary skill in the art to modify Hill’s playback features to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Hill’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967). 



Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

REJECTIONS UNDER 35 U.S.C. § 101
Applicants argue (page 11): 
Furthermore, the present claims recite an unconventional arrangement of system elements just as in Bascom. In Bascom the Federal Circuit found that the claims included a non-generic arrangement of elements. In the present case, the claims provide for a “giftor computing device” to receive “a selection of at least one 



The Examiner, however, respectfully disagrees. 
The Examiner is not persuaded that the claims here are like those at issue in Bascom Holdings.  Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 1, for example, allegedly overcomes.  
Instead, the Examiner determines, based on the current record, that claim 1 uses computing devices as a tool to implement/automate the functions gifting media items between users and displaying personalized metadata.  

	
Additionally, the examiner notes that creating a gift card with personalized messages/metadata and displaying/showing the gift card to the recipient can be performed manually (using a pen/paper) without the use of a machine. 
The examiner further notes that that the displaying, using a computing device, personalized metadata instead of publisher’s data is an extra solution activity that does not transform the abstract idea into a practical application. 


REJECTIONS UNDER 35 U.S.C. § 103
Applicants argue (page 13): 
In particular the present rejection relies on Yokota for aspects of personalization, but Yokata actually teaches the opposite of personalization. Yokota pertains to the algorithmic anonymizing of personal medical records. Yokota starts with personal data and replaces the personal data with anonymized data for use by hospitals. In the present case, the claim is starting with publicly disseminated media metadata and replaces it with data that makes the media metadata personal to the recipient.

The Examiner, however, respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hill discloses the gifting process as shown above. 
Yokata, was relied upon to teach displaying anonymized personal data  instead of clear personal data which reads on the displaying limitation as claimed.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Lin et al (US 20100082448 Al) discloses Various techniques are provided for the gifting between multiple electronic devices of media content provided by an online digital media provider. An offer and acceptance of a selected gift file is accomplished between a gifter device and a receiving giftee device using a near-field communication (NFC) connection. If a connection to the online provider is available, the gifter device may transmit a gift request by which the gifter's account is charged for the gift file. Thereafter, a gift file created using DRM keys associated with the giftee's account may be downloaded to the giftee device. If a network connection is unavailable, the giftee device may transfer a locked gift file and a corresponding gift license to the giftee device using a peer-to-peer connection. The giftee device may authenticate the license and unlock the gift file once a connection to the online provider is available.  
 
US 20090208180 Al discloses a method of controlling revelation of one or more metadata items is disclosed. Each of the one or more metadata items is
associated with one or more parts of an audio-visual data stream (101 ). The method comprises: for a given one or more parts (103,105) of the audio-visual data stream (101), revealing one or more metadata items (113, 115, 117) associated with the given one or more parts (103, 105) of the audiovisual data stream (101) only after the given one or more parts (103, 105) of the audio-visual data stream (101) have been accessed.

US 20100036873 A1 disclosed herein is a computer implemented method and system for processing metadata associated with alphanumeric data along with the alphanumeric data for tracking effect of operations on the metadata in a data model. Multiple mixed data objects are created in the data model. Each of the created mixed data objects comprises the alphanumeric data and the metadata. The created mixed data objects are stored with information about interrelationships between the created mixed data objects. Multiple operations are performed on the stored mixed data objects to obtain mixed data results. The operations are performed simultaneously on the alphanumeric data and the metadata. The mixed data results comprise results of the operations performed on the alphanumeric data and the metadata. The data model is updated with the obtained mixed data results. The simultaneous operations performed on the alphanumeric data and the metadata enable tracking the effect of the operations on the metadata. 

Zipperer et al (US 20120315019 A1) (“Zipper”) discloses: [0048] The metadata display module 620 displays metadata, such as media title, media 


Son (US 20100058253 A1) discloses: [0161] When a particular album is selected from the search screen, the controller 180 plays songs included in the corresponding album according to the play order. The play order may include a random order or a sequential order. The controller 180 displays information about the currently played song at the play start for a certain time period. 

Bilinski et al (US 20130246522 A1) discloses:[0040] In one embodiment, when the particular song is being played in accordance with the established order in the session playlist 204, information regarding the song can be shown in play region 202 of the interface 112b. For instance, the play region 202 can provide information regarding the song being played, display metadata information, display video associated with the song, display user comments regarding the song, etc. Still further, it should be appreciated that play region 202, playlist 204, and ranking 206 can be displayed in any number of formats within the interface 112b. The formats can include arrangement on the page in any way desired, such as hidden formats, pull downs, sidebars, footers, headers, and any geometric layout configuration.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on 5712727575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf